[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JUNE 8, 2007
                               No. 06-16490                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 06-20069-CR-CMA

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MAX BACAL,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (June 8, 2007)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Miguel Caridad, appointed counsel for Max Bacal, has filed a motion to
withdraw on appeal supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals counsels’ assessment of the relative merit of the appeal is

correct. Independent examination of the entire record reveals no arguable issues of

merit, therefore, counsel’s motion to withdraw is GRANTED, and Bacal’s

conviction and sentence are AFFIRMED.




                                           2